DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2022 has been entered.

Priority
This application is a 371 of PCT/US2017/020134 filed 03/01/2017 which claims benefit of 62/303,760 filed 03/04/2016.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/29/2022. In the paper of 06/29/2022, Applicant amended claims 1, 4-5 and 16-17 and added new claim 20. Claims 1-20 are pending. Claims 6-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Status of the Claims
Claims 1-5 and 16-20 are under examination. 

Response to Arguments
Withdrawn Objection(s) and/or Rejection(s)
The objections to claims 1 and 17 made in the Final Office action mailed on 03/30/2022 are withdrawn based on claim amendments.
The rejection of claims 1-5 and 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the enablement requirement are also withdrawn in view of new claim amendments. The amendments necessitate a new rejection under 35 U.S.C. 112(a).
The rejection of claims 1-5 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on claim amendments. The amendments necessitate a new rejection under 35 U.S.C. 112(b).

Maintained Rejection(s)
The rejection of claims 1-5 and 16-17 under 35 U.S.C 101 is maintained but modified to address the new claim amendments made to claim 1.   

Argument(s)
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive as follows.
Concerning the rejection under 35 U.S.C 101, Applicant argues that the claims should be considered as a whole, and are not solely an abstract idea (see Remarks of 06/29/2022, pg 6, 2nd and 3rd para of section III). 
This argument was not found to be persuasive because claims 1-5, 16-17 and 20 do solely rely on judicial exception(s), without significantly more, since the claims are directed to classifying based on a index score that captures the naturally occurring behavior of mRNA expression values of select genes from a subject(s) and the quality of the repair response in the subject(s). 
Claims 1-5, 16 and 20 recite two process steps, while claim 17 contains a conditional limitation that may provide an additional treatment, only if applied. The broadest reasonable interpretation of claim 17 is that the additional treatment is not necessarily present and the claim recites two process steps.
The claims recite a first step of determining the mRNA expression levels of two or more genes that are selected from Arg1, Nos2, ltqam, Emr1, Has1 and Has2. This step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the natural correlation. This first step that is NOT sufficient to allow the claims to amount to significantly more than the judicial exception. 
Claims 1-5, 16-17 and 20 further recite a second step of calculating a score from mRNA expression levels, corresponding to judicially excluded abstract step involving a mathematical concept.
Claims 1-5, 16-17 and 20 does/do not include any additional process steps beyond the second step of calculating a score. This means the judicial exception is not integrated into a practical application.
Applicant’s argument that a practical application is clearly present in the claims is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “wherein the reparative index score indicative of the quality of the repair process”. The phrase “reparative index score” in the limitation lacks clarity since neither the specification nor the claims set forth how to arrive at the reparative index score value once the mRNA expression levels of the selected genes in human and mouse genes are compared. 
Claim 1 also fails to inform what value of the reparative index score indicates a reparative profile and what value of the reparative index score indicates a non-reparative profile.  
Claims 2-5 and 16-20 are further rejected as they depend from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
M.P.E.P. 2164.01 requires consideration of all the evidence related to each factor from (a) to (h) below, for conclusion of non-enablement which is determined by the presence of undue experimentation and based on the evidence as a whole.
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. 
They include 
(a) the breadth of the claims, 
(b) the nature of the invention, 
(c) the state of the prior art, 
(d) the relative skill of those in the art, 
(e) the predictability or unpredictability of the art, 
(f) the amount of direction or guidance presented, 
(g) the presence or absence of working examples, 
(h) the quantity of experimentation necessary to make and use the invention based on the content of the disclosure”.

	
The nature of the invention and breadth of claims
The claims are broadly drawn to methods for classifying the quality of a repair response after injury to a joint of a human or veterinary subject comprising determining mRNA expression level of plurality of specific genes.
The instantly claimed invention encompasses classifying the quality of a repair response in human or veterinary subjects. 
However, the specification discloses measuring mRNA expression levels of selected genes of samples from wild-type mouse, hyaluronan synthase 1 knockout mouse and in bone Marrow and Synovium Derived Cell Cultures of mice (see para [0054]-[0055], [0066] of US2019/0093166). 

No evidence that mRNA expression levels of Arg1, Nos2, ltqam, Emr1, Has1 and Has2 in human or veterinary subjects were measured or that a reparative index score was calculated for human or veterinary subjects as none of these subjects are disclosed, despite the claims. 

The unpredictability of the art and the state of the prior art
	The prior teaches that there are huge variability in mRNA expression of identical gene in distinct tissues of a same individual (see e.g. pg R13.10 , 2nd para of Whitehead et al., Genome Biol. 2005; 6(2): pages R13.1-13.14), and huge variabilities in mRNA transcript expression across unrelated animals (see summaries of Enard et al., 2002, Science, 296(5566):340-3 and Cheung et al., 2003, Nat Genet. 33(3):422-5).
	There is no evidence disclosed in the art or by the specification that the mRNA expressions of two or more genes selected from Arg1, Nos2, ltqam, Emr1, Has1 and Has2 in any sample from a human or in any veterinary subject can correlate with mRNA transcript expression of these genes from post-injury wildtype mouse, Has1(-/-) mouse or mouse bone cell culture and mouse synovium derived so as to be predictive of the quality of the repair process for the human or veterinary subject.
Furthermore, in their Summary, Chan et al (2015, Osteoarthritis and Cartilage, 11:1879-1889) teach hyaluronan synthase 1 knockout mouse as a model for aberrant dermal healing phenotype as the Has1(-/-) mouse are not able to control post-injury joint inflammation (pg 1880, left col., 4th para).
However, no evidence is disclosed in the art or by the specification that levels of mRNAs in hyaluronan synthase 1 knockout mouse joints can be related to the same in human or veterinary subjects.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

Quantity of Experimentation and Guidance in the specification
The specification fails to provide guidance of how repair process in mouse models can be related to human or veterinary subject. The guidance provided in the specification (see Examples 1 and 2) compares transcript expression of all 6 genes (not two) of naive and injured WT and Has1KO mice (para [0058] of US2019/0093166) and disclosed in para [0059] that for WT, Arg1 and Nos2 expression was markedly increased at 3 days and remained elevated at 10 days. In Has1KO joints, Arg1 and Nos2 were also markedly increased at 3 days, however, in contrast to WT, their expression in Has1KO joints normalized by 10 days. This disclosure cannot be construed to allow the mRNA expression of any two genes of Arg1, Nos2, ltqam, Emr1, Has1 and Has2 since differential changes are reported for mice for Arg1 and Nos2.
The specification does not provide any guidance regarding the expression levels of the recited genes in an injured joint of a human or veterinary subject and there is no data indicating that the expression of these genes will be affected in injured joint of human or veterinary subject.
The specification discloses calculating a reparative index score as the relative mRNA expression of select gene of mice that compared to mRNA transcript from joint sample of a wild-type mouse and post- injury expression levels from a mouse lacking hyaluronan synthase-1 but does not disclose the specific mathematical formula to establish the index score. 

	Conclusion
  In the instant case, as discussed above, in a highly unpredictable art and in the absence of guidance as evidenced above, undue trial and error experimentation would have been required by one skilled in the art at the time invention was made to calculate reparative index score using specific mRNA levels which are relevant to injury repair in human or veterinary subjects as instantly claimed. 
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 16-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-5, 16-17 and 20 are rejected because the claims are directed to a mathematical concept, namely the calculation of a score, a measurement that itself relies on judicially excluded subject matter (law of nature).

The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test.
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. 
The claims recite a method for classifying the quality of a repair response after injury to a joint of a human or veterinary patient, therefore Step 1 requirement is satisfied as the claims are directed to methods (i.e. a process), which is a statutory category.

Step 2
Step 2 is a two-part analysis: Step 2A and Step 2B. 

Step 2A is further divided into two prongs.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
Step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A, prong 1
	Regarding step 2A, prong 1, the claims are directed to a judicial exception.
 The claims are directed to methods for classifying the quality of a repair response after injury to a joint of a human or veterinary patient, the quality repair response is determined via calculation of an index score.
The claims rely on the index score which relates the naturally-occurring correlation between mRNA expression levels of two or more genes that are selected from Arg1 (arginase 1), Nos2 (nitric oxide synthase 2), ltgam (integrin subunit aloha M), Emr1 (EGF-like module-containing mucin-like hormone receptor-like 1), Has1 (hyaluronan synthase 1) and Has2 (hyaluronan synthase 2) of a sample of a human or veterinary patient AND the quality of post injury repair response in the human or veterinary patient into a value.
This natural correlation is a law of nature and is judicially excluded. 

Step 2A,  prong 2
	MPEP 2106.04(d)(II) states:
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).

The additional elements of claims do not amount to significantly more than the judicial exception. The step of determination of the mRNA expression level of at least two genes selected from Arg1, Nos2, Has1, Itgam, Emr1, Has1 and Has2 is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Methods for determination of mRNA expression levels as stated in Applicant’s disclosure: see specification, at pg 6, para [036] were well known and routine in the art at the time of the invention, as evidenced by paragraphs [00208] of WO2016-061821; also see para [009], [025], [030]-[031], [034], [040] of WO2015/038474.

Furthermore, claims 1-5, 16-17 and 20 recite judicially excluded abstract idea belonging to a mathematical concept, namely the calculation of a score which reflects the quality of a repair process.
The step of calculating a reparative index score(s) as recited in claims comprise comparing mRNA expression values of a human sample with the expression level of a post-injury wild type mouse sample for indicating a reparative profile; and to a second mouse reference for indicating a non-reparative profile, the second mouse reference expression is from a post injury mouse lacking hyaluronan synthase-1 (Hsa1).
 According to the Remarks of 06/29/2022, pg 5, 2nd para of section entitled “Claim Rejections under 35 U.S.C. 112”, the reparative index score is a comparison of relative values of the first standard expression levels to the second standard expression levels, from the sample.

Step 2A, prong 2
	None of claims 1-5, 16-17 and 20 recite any additional elements or step to apply or to integrate the judicially excluded natural law(s) and abstract idea(s) that are indicated above into a practical application. Claim 17 is addressed separately below.
As already stated, the step of determining mRNA expression of two or more genes from Arg1, Nos2, ltqam, Emr1, Has1 and Has2 must be performed so as to arrive at, or realize the judicial exception.
The step(s) of calculating one or more reparative index scores comprises comparing of mRNA expression values of a human and two mouse references so as to conclude a reparative profile or non-reparative profile; or to obtain a reparative index score useful to classify the quality of post injury repair response.
No other processes are recited following the step of calculating reparative index scores in claims 1-5, 16 and 20.
Accordingly, claims 1-5, 16 and 20 do not recite additional elements or steps beyond the judicial exceptions to integrate the judicial exception into a practical application. 

	Concerning claim 17, the claim provides a conditional treatment step. A treatment is only administered when a reparative score index indicates a non-reparative profile. 
Because this treatment step/ practical application of the judicial exception is conditional, under broadest reasonable interpretation (BRI) claim 17 is rejected as being patent ineligible as it encompasses a step where an additional step of treating is omitted. Claim 17 is construed as failing to recite additional elements or steps beyond the judicial exceptions. Claim 17 do not recite additional elements that integrate the judicial exception into a practical application as it encompasses a step where an additional step of treating is omitted.
In conclusion, none of claims 1-5, 16-17 and 20 recite limitations that are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception.

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
None of claims 1-5, 16-17 and 20 recite additional elements that are sufficient to amount to significantly more than the judicial exception.
	For all of the reasons stated above, claims 1-5, 16-17 and 20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (WO2015/038474, filed Sept 02, 2014 and pub. March 19, 2015).
The applied reference has one or more common inventors and identical assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Chan et al. (2015) teach a method for classifying the quality of a repair response after injury to a joint of a human or veterinary patient (abstract).
Chan et al. (2015) teach determining mRNA expression levels (transcriptosome) of at least two genes selected from the group consisting of Arg1 (arginase 1), Nos2 (nitric oxide synthase 2), ltgam (integrin subunit aloha M), Emr1 (EGF-like module-containing mucin-like hormone receptor-like 1), Has1 (hyaluronan synthase 1) and Has2 (hyaluronan synthase 2) expressed in a sample from the patient (Has1 and Has2 expression vales are detected according to Table 15, reproduced below; see pg 3, para [012]; see also pg 23, claim 12).
Table 15

    PNG
    media_image1.png
    525
    664
    media_image1.png
    Greyscale


Chan et al. (2015) teach calculating a reparative index score using the mRNA expression levels of the at least two of the plurality of genes (pg 3, para [012]; Table 15; pg 3, para [010]) 
wherein calculating the reparative index score comprises:
comparing the mRNA expression levels in the sample from the patient with first standard expression levels of the at least two of the plurality of genes and second standard expression levels of the at least two of the plurality of genes (pg 3, para [010]-[011]), 
wherein the first standard expression levels are post-injury expression levels from a wild-type mouse and is indicative of a reparative profile (pg 3, para [010]-[011], pg 8, para [028]) and 
wherein the second standard expression levels are post- injury expression levels from a mouse lacking hyaluronan synthase-1 and is indicative of a non- reparative profile (pg 3, para [010]-[011], pg 8, para [028], pg 9, para [033]-[034]), 
wherein the reparative index score indicative of the quality of the repair process (pg 3, para [008]).

Regarding claim 2, Chan et al. (2015) teach the sample is a tissue sample taken from an intra- or peri-articular region of the joint (pg 6, para [021]).

Regarding claim 3, Chan et al. (2015) teach the sample is a blood sample or synovial fluid aspirate, containing cells (pg 3, para [009], pg 6, para [023]).

Regarding claim 17, Chan et al. (2015) teach administering a therapy when the reparative score index is indicative of a non-reparative profile (pg 3, para [013]).

Regarding claim 18, Chan et al. (2015) teach the therapy is selected from the group consisting of surgical reconstruction, physical therapy, and viscosupplementation HA therapy (pg 10, para [036]).

Regarding claim 19, Chan et al. (2015) teach therapy is selected from the group consisting of administration of anti-inflammatory creams, gels or sprays, heat and freeze treatments, non-steroidal anti-inflammatory drugs (NSAIDs), acupuncture, steroid injections and steroid tablets (pg 10, para [036]).

Regarding claim 20, Chan et al. (2015) teach sample is collected from the patient at a first time after injury, and a second sample is collected form the patient at a second time after injury, and the method further comprises calculating a second reparative index score using mRNA expression levels of the at least two of the plurality of genes from the second sample (pg 6, para [024]).

Accordingly, the instant claims 1-3 and 17-20 are anticipated by Chan et al. (2015).

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (WO2016/044153, filed Sept 14, 2015).
The applied reference has one or more common inventors and the same assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Chan et al. (2016) teach a method for classifying the quality of a repair response after injury to a joint of a human or veterinary patient (abstract).
Chan et al. teach determining mRNA expression levels (transcriptosome) of at least two genes selected from the group consisting of Arg1 (arginase 1), Nos2 (nitric oxide synthase 2), ltgam (integrin subunit aloha M), Emr1 (EGF-like module-containing mucin-like hormone receptor-like 1), Has1 (hyaluronan synthase 1) and Has2 (hyaluronan synthase 2) expressed in a sample from the patient (see pg 3, para [010] and pg 11, para [039]-[040] and see measured genes: pg 3, para [008] and pg 12, para [042], pg 13, para [046] which discloses Has1 and Has2 expression vales are detected).

Chan et al. (2016) teach calculating a reparative index score using the mRNA expression levels of the at least two of the plurality of genes (pg 11, para [039]-[040]) 
wherein calculating the reparative index score comprises:
comparing the mRNA expression levels in the sample from the patient with first standard expression levels of the at least two of the plurality of genes and second standard expression levels of the at least two of the plurality of genes (pg 11, para [039]-[040]), 
wherein the first standard expression levels are post-injury expression levels from a wild-type mouse and is indicative of a reparative profile (pg 11, para [039]-[040]; claim 17) and 
wherein the second standard expression levels are post- injury expression levels from a mouse lacking hyaluronan synthase-1 and is indicative of a non- reparative profile (pg 11, para [039]-[040]; claim 17), 
wherein the reparative index score indicative of the quality of the repair process (para [010], [040], claim 14).

Regarding claim 2, Chan et al. (2016) teach the sample is a tissue sample taken from an intra- or peri-articular region of the joint (pg 3, para [010]; claim 16).

Regarding claim 3, Chan et al. (2016) teach the sample is a blood sample or synovial fluid aspirate, containing cells (pg 3, para [010]; claim 16).

Regarding claim 17, Chan et al. (2016) teach administering a therapy when the reparative score index is indicative of a non-reparative profile (pg 8, para [032]).

Regarding claim 18, Chan et al. (2016) teach the therapy is selected from the group consisting of surgical reconstruction, physical therapy, and viscosupplementation HA therapy (pg 8, para [032]).

Regarding claim 19, Chan et al. (2016) teach therapy is selected from the group consisting of administration of anti-inflammatory creams, gels or sprays, heat and freeze treatments, non-steroidal anti-inflammatory drugs (NSAIDs), acupuncture, steroid injections and steroid tablets (pg 8, para [032]).

Regarding claim 20, Chan et al. (2016) teach sample is collected from the patient at a first time after injury, and a second sample is collected form the patient at a second time after injury, and the method further comprises calculating a second reparative index score using mRNA expression levels of the at least two of the plurality of genes from the second sample (pg 13-14, para [046]).

Accordingly, the instant claims 1-3 and 17-20 are anticipated by Chan et al. (2016).

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 29, 2022